Citation Nr: 0421832	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  01-03 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a low back disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from April 1961 to April 
1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho.  In April 2004, the veteran testified before the 
undersigned Veterans Law Judge, sitting in Washington, D.C., 
at a videoconference hearing from the RO. 
 
In an April 1999 decision, the Board previously denied the 
veteran's claim for service connection for a low back 
disability, finding that the claim was not well grounded.  
Normally, when there is such a previous denial, a claim will 
not be reopened and considered unless new and material 
evidence has been received.  38 U.S.C.A. § 5108.  However, 
the RO, by way of its discussion and approach to the issue in 
the December 2000 statement of the case and supplemental 
statements of the case issued thereafter, has readjudicated 
this claim on a de novo basis, apparently due to the 
liberalizing change in the law enacted after the Board's 
April 1999 decision; namely, the Veterans Claims Assistance 
Act of 2000 (VCAA).

That statute, among other things, eliminated the requirement 
of a well-grounded claim, and provided for the readjudication 
of claims which had been denied as not well grounded and 
became final between July 14, 1999, and the date of enactment 
of the VCAA, which was November 9, 2000.  VCAA § 7(a), 114 
Stat. 2099 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  Accordingly, the issue on appeal 
is as listed on the first page of this decision.  See Spencer 
v. Brown, 4 Vet. App. 283 (1994).


FINDING OF FACT

The weight of the competent evidence is against a conclusion 
that the veteran has a current low back disability which is 
etiologically related to an in-service event, symptomatology, 
or pathology.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-
944 (June 24, 2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the U.S. Court 
of Appeals for Veterans Claims (Court) stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a May 2001 letter, the RO advised the veteran of the VCAA 
and its effect on his claim.  In addition, the veteran was 
advised, by virtue of a detailed December 2000 statement of 
the case (SOC) and December 2001, March 2002,  May 2002, and 
June 2003 supplemental statements of the case (SSOCs) issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claim  The Board therefore believes that appropriate notice 
has been given in this case.  The Board notes, in addition, 
that a substantial body of lay and medical evidence was 
developed with respect to the veteran's claim, and that the 
SOC and SSOCs issued by the RO clarified what evidence would 
be required to establish service connection for a low back 
disability.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, the 
veteran's testimony at his April 2004 hearing suggests that 
there are no additional pertinent records available. 

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.

II.  Factual Background

The service medical records show that the clinical evaluation 
of the spine was normal when the veteran was examined for 
enlistment in March 1961.  He was seen in July 1963 when he 
complained of a backache after getting twisted up in a rope. 
He stated that he was climbing down and twisted his back.  
Physical examination revealed a full range of motion, with no 
spasm or tenderness.  The diagnosis was questionable back 
strain.  On follow-up evaluation, later that month, the 
veteran reported having intermittent backache for four years.  
The examiner noted that the condition had existed prior to 
service.  The veteran indicated that the condition had been 
aggravated by the rope training.  He stated that his back 
hurt with bending, with radiation of pain to the entire back.  
Physical examination was entirely normal, and X-rays of the 
back revealed no abnormality. 

In April 1964, the veteran was seen for intermittent 
backache.  Clinical evaluation revealed tenderness in the 
lumbar region.  The impression was strained muscles.  In 
October 1964, the veteran reported that he had developed low 
back pain on the right side.  On tension of the back, the 
pain radiated to the groin and into the medial thighs. The 
pain was not increased by Valsalva movement.  Examination 
revealed limitation of flexion and torsion of the back. The 
veteran was given an injection of Robaxin, which provided 
temporary relief.  Later that month, he complained of low 
back pain after physical training.  He was sent for an 
orthopedic consultation.  On orthopedic consultation in 
November 1964, examination of the back was relatively normal.  
He had no pain at that time, and the reflexes on his legs 
were normal, with no sensory changes.  The impression was 
history of lumbosacral muscle strain.  On separation 
examination in March 1966, clinical evaluation of the spine 
was normal.

Post-service medical evidence shows that the earliest 
indication of any low back problem is not until 1995.  In 
September of that year, the veteran underwent a magnetic 
resonance imaging scan (MRI) of the lumbar spine which 
revealed spondylosis and disc space narrowing at the L4-5 
level, and mild disc space narrowing at the L5-S1 level.

In an October 1995 statement, Dr. W.B. reported seeing the 
veteran for consultation in September 1995.  At that time, 
the veteran attributed his back pain to an injury while in 
the military service when he said he fell into a self-
propelled howitzer, landing on his low back.  The veteran 
stated that he was offered a back fusion and full medical 
disability later because of the injury, but refused and 
completed his tour of duty.  He indicated that he had had 
other minor falls, but no severe back injury.  He stated that 
he was in constant pain in his low back from the mid-lumbar 
area to the lumbosacral areas bilaterally that had worsened 
about a month earlier without any particular provocation.  
The findings on physical examination were noted.

A private discharge summary shows that the veteran underwent 
a lumbar laminectomy in November 1995.  It was noted that he 
was doing quite well at the time of discharge.  Thereafter, 
the records show that he was started on a program of physical 
therapy.

In October 1996, the veteran testified before a Hearing 
Officer at the RO that he had sustained a back injury in 
service during 1962 or 1963, while he was stationed at Fort 
Hood, Texas.  He indicated that he had been assigned to move 
a truck.  He said that, when he climbed up on the tracks of 
the tank and through the hatch, the driver's seat broke and 
he fell inside.  To the best of his recollection, he 
remembered being retrieved, but other details were 
"sketchy" because he had passed out at that time.

The veteran reported that he was taken to the hospital 
dispensary, where examination findings were essentially 
normal.  He indicated that his back hurt in service, but he 
did not want to become a complainer, so he tolerated the 
pain.  He stated that part of his treatment at the dispensary 
following the tank accident involved the removal of two metal 
fragments, and being taped from across the ribs to his arms.  
See October 1996 hearing transcript.

On VA examination in January 1997, the veteran stated that he 
originally injured his low back in 1963 when he fell into a 
self-propelled howitzer, landing on his low back.  He 
indicated that he had continued problems with his low back 
and subsequently had an MRI scan which showed moderate 
central canal stenosis at the levels of L3-4 and L4-5, with 
lumbar stenosis.  He said he underwent a lumbar laminectomy 
in November 1995.

The veteran stated that since the surgery he could only walk 
for about 10 minutes, could not sit or stand for very long, 
and had continued low back pain which was not improved with 
heat or rest.  He was not able to hunt, fish, or ride horses 
like he used to, and this had been functionally very 
disabling for him.  He said he could not lift over 20 pounds 
without having pain.  He denied any history of recent trauma 
or sciatica-type pain.

In his diagnoses, the examiner noted the veteran had a 
history of pain in his low back, and that he was status post 
lumbar laminectomy for L3-4 and L4-5 lumbar stenosis, 
performed in November 1995.  The examiner opined that most of 
the problems the veteran had were related to his chronic 
longstanding back problem.

The veteran was provided another VA examination in May 1997.  
He reiterated that he injured his low back in 1963 when he 
fell onto a self-propelled howitzer and landed on his low 
back.  He had continued low back problems with pain, and 
subsequently over the years this became worse.  He reported a 
history of a muscle pull about four years prior to entry into 
service, but emphatically stated that this did not have 
anything to do with his low back problem.  The findings on 
physical examination were essentially the same as on the 
January 1997 examination, except for substantially decreased 
flexion on range-of-motion testing.  X-rays of the low back 
revealed mild distal lumbar spondylosis and postoperative 
changes involving the distal lumbar spine.

The examiner noted that there was no adequate way to 
substantiate whether or not a muscle strain prior to service 
would have resulted in his low back problems. Therefore, the 
examiner indicated that the veteran's low back pain was 
probably directly related to his previous injury where he 
fell on the howitzer.  In support of his position, the 
examiner noted that the veteran did have an actual injury, 
falling into the howitzer, as per his report, and he did have 
subsequent low back pain resulting in the eventual need for 
an MRI scan and subsequent surgery.

In a September 1997 statement, Dr. B.D. indicated that the 
veteran was a patient of his and had undergone an operation 
on his low back in November 1995.  The physician indicated 
that the veteran initially had a fall into a howitzer in 
1963, and that most of his subsequent low back difficulties 
were a result of that.  There was no other previous history 
of falls.

The veteran underwent another VA examination in November 
1997.  It was noted that no medical records were available 
and that the examination would cover from January 1997 to the 
present.  Following physical examination, the diagnosis was 
history of lumbosacral strain.  VA outpatient treatment 
records dated in 1998 reflect continued complaints of, and 
treatment for low back pain.

The additional evidence of record since the April 1999 Board 
decision includes a statement submitted by a VA physician 
dated in July 1999.  This examiner reported the assertion of 
the veteran with regard to injuring the back when he fell 
through the hatch of a mobile howitzer and struck his back.  
The physician also noted that the veteran had brought some 
service medical records with him to the examination, and he 
referenced 1964 service medical records mentioning the low 
back.  However, the examiner observed that these records did 
not "deal with the etiology of [the back pain] at all."  
The examiner noted that the presence of a current back 
disability was not in dispute, as the fact that the veteran 
has been receiving treatment for his back disability in a VA 
neurosurgery clinic was noted.  The examiner concluded as 
follows: 

Although I am not an expert on back 
injuries, I think it not unreasonable to 
conclude that some or all of [the 
veteran's] current back problems might be 
related to the injury that he describes 
in 1963.  

The evidence thereafter includes reports from a November 2000 
VA examination in which the examiner was specifically 
requested to review the relevant evidence contained in the 
claims file and render an opinion as to whether the veteran 
has a current back disability that is etiologically related 
to service.  The reports from this examination indicate that 
the claims file was reviewed by the examiner, and the 
relevant history as summarized in the previous section was 
discussed by the examiner.  Following the discussion of the 
pertinent clinical history, the reports from the physical 
examination of the veteran reflected  "tentative diagnoses" 
of status post lumbar laminectomy and "service medical 
records confirming lumbosacral strain."  She noted 
thereafter as follows:  

After careful review of the service 
medical records there is insufficient 
evidence available to this examiner to 
collaborate [sic; probably means 
"corroborate"] a history of [a] fall 
during military service which may have 
resulted in the veteran's current low 
back condition.   

Following X-rays which revealed unchanged laminectomy defects 
and mild spondylosis, the final diagnoses were status post 
lumbar laminectomy and, again, "service medical records 
confirming lumbosacral strain."  Also added was the 
following comment: 
 
There is insufficient evidence as 
previously delineated by this examiner to 
confirm any fall injury which may have 
resulted in degenerative disc disease.  
Therefore, it is the opinion of this 
examiner on a more probable than not 
basis that the veteran's degenerative 
disk disease which resulted in 
laminectomy likely was age related 
degeneration rather than the result of 
any specific injury.  

Review of the additional testimony provided by the veteran at 
an August 2001 hearing at the RO, and the April 2004 hearing 
before the undersigned shows the veteran repeating his 
history of injuring his back when he fell through the hatch 
of a mobile howitzer during service.  He testified that, 
while he did not receive treatment for a back disability 
until 1995, he had been suffering from continuous back 
problems since service separation until that time, but 
received no medical treatment for a back disability, in part 
because his employers did not offer medical insurance.  

Also submitted were statements from the veteran's parents and 
a friend, asserting that the veteran has been suffering from 
severe back pain since his release from service.  The 
veteran's parents said the veteran had to endure the back 
pain without medical attention because he did not have health 
insurance.  Also of record is a photocopy of a letter dated 
in March 1963 written by the veteran to his parents, 
describing an injury to the back when he fell when moving a 
gun to the service bay.  He said the back hurt, but that he 
was going to "see how long I can go" as he did not want to 
"just sit around doing nothing."  

III.  Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be medical evidence of: (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom.  
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).

Applying the pertinent legal criteria to the facts summarized 
above, the Board notes that, while there is some positive 
evidence in this case, the probative weight of this evidence 
is overcome by that of the negative evidence of record, in 
particular the conclusion following the November 2000 VA 
examination discussed above.  As such, the claim for service 
connection for a back disability must be denied.  Gilbert, 1 
Vet. App. at 49.   

In favoring the November 2000 VA opinion over the more 
positive opinions of record, the Board notes that not only is 
it permissible for it to reach such a determination, it has 
the authority and responsibility to make such conclusions.  
See Cathell v. Brown, 8 Vet. App. 539, 543 (1996); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 
Vet. App. 140 (1993).  As such, given the fact that the 
physician who rendered the July 1999 opinion specifically 
noted that she was not an "expert on back injuries," the 
probative value of that opinion is diminished.  

The Board cannot help but notice the lapse of approximately 
three decades after the injury the veteran has described in 
service, during which time he was engaged in civilian 
pursuits and can identify no medical evidence of a chronic 
back disorder.  No physician has opined that his degenerative 
disk disease, with spinal canal stenosis in the lumbar 
region, existed from the mid-1960s until the mid-1990s, when 
he was diagnosed with the condition and underwent surgery.  
Without doubting the sincerity of the veteran's assertions, 
we must note that the use of equivocal language such as a 
statement that a link between service and a present 
disability is "possible" or "might" be supported makes an 
examiner's statement speculative in nature.  See Bostain v. 
West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).

Moreover, medical opinions based on an inaccurate factual 
premise have no probative value.  See Reonal v. Brown, 5 Vet. 
App. 458 (1993); see also LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (a bare transcription of lay history, unenhanced 
by any additional medical comments by the physician, is not 
transformed into competent medical history).  In this regard, 
unlike the positive opinions of record, which are 
substantially based on a history provided by the veteran and 
do not adequately explain the extensive period of time 
between his separation from service in 1966 and the initial 
post-service treatment for a back disability in 1995, the 
November 2000 opinion is based on a thorough review of the 
service medical records and post-service evidence, and is not 
dependent solely upon a history provided by the veteran.  As 
such, and given the extensive gap in time between service 
separation and the first objective evidence of a back 
disability, the Board finds the probative value of this 
opinion to exceed that of the positive medical opinions of 
record.  

As for the veteran's contentions and testimony asserting a 
claimed etiological nexus between current back disability and 
service, the probative value of the positive evidence 
represented by these lay assertions is simply outweighed by 
that of the more objective negative evidence contained in the 
November 2000 opinion, as the veteran is not professionally 
competent to provide an opinion as to the etiology of his 
backaches.  See Routen, Espiritu, supra.  In making this 
determination, the Board is sympathetic to the asserted lack 
of medical insurance through the years, and has considered 
the letters submitted on behalf of the veteran, as well as 
the letter the veteran reports to have written in 1963.  In 
short, however, the thorough, well-supported, and detailed 
opinion by the VA examiner who reviewed all the relevant 
evidence in this case prior to rendering her November 2000 
opinion is simply more objective and persuasive evidence, 
given the facts as set forth above.  


ORDER

Entitlement to service connection for a low back disability 
is denied.  




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



